Citation Nr: 0810442	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for residuals of a 
head injury.

2.	Entitlement to an initial rating in excess of 20 percent 
for cervical stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and P.M.H., Ph.D.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from October 1973 to 
December 1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In August 2005, the veteran testified during a personal 
hearing at the RO and, in March 2006, he testified during a 
hearing in Washington, D.C., before the undersigned Veterans 
Law Judge.  Transcripts of both hearings are of record.

In December 2006, the Board denied the veteran's claims for 
service connection for residuals of injuries to the right 
knee and ankle and an effective date earlier than January 21, 
2003, for the award of a total disability rating for pension 
purposes, reopened his previously denied claim for service 
connection for residuals of head and neck injuries, granted 
his claim for service connection for post-traumatic stress 
disorder, and remanded his claim for service connection for 
residuals of head and neck injuries to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for further 
development.  Then, in an August 2008 rating decision, the RO 
granted service connection for cervical stenosis and awarded 
a compensable disability evaluation.  The Board is of the 
opinion that the RO's action represents a full grant of the 
benefits sought as to that portion of the veteran's claim of 
seeking service connection for residuals of a neck injury.  
As such, the Board will confine its consideration to the 
matters as set forth on the decision title page.

The issue of an initial rating in excess of 20 percent for 
cervical stenosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC.





FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has diagnosed residuals of a head injury related to his 
period of active military service.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In January, 
April, and October 2007 letters, the RO provided the veteran 
with notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claim for 
service connection for residuals of a head injury is being 
denied, as set forth below, there can be no possibility of 
prejudice to him.  As set forth herein, no additional notice 
or development is indicated in the appellant's claim. 

In a March 2003 letter, issued prior to the December 2003 
rating decision, and in June 2005 and January and April 2007 
letters, the RO informed the appellant of its duty to assist 
him in substantiating his claim under the VCAA and the effect 
of this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In October 2004, the RO received 
records considered by the Social Security Administration 
(SSA) in conjunction with the veteran's June 2003 award of 
disability benefits.  As well, he was afforded a VA 
examination in April 2007 and testified during a hearing 
before the undersigned in March 2006.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




II.	Factual Background and Legal Analysis

The veteran maintains that he suffers residuals of a head 
injury incurred in service in 1975, when he slipped and fell, 
and experienced a loss of consciousness.

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain organic disorders of the 
nervous system become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. See Degmetich v. Brown, 
104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service medical records indicate that, in October 1975, the 
veteran fell in his bathtub and struck his left parietal 
area.  He immediately became dizzy and appeared to lose 
consciousness, and was then lethargic.  When hospitalized 
that day, he had difficulty maintaining his visual focus.  He 
felt weak and denied seizures.  On physical examination, he 
had a tender area over the left parietal region.  The 
remainder of the general physical examination was within 
normal limits as was a detailed neurologic examination.  
Results of x-rays of the veteran's skull were normal.  He was 
placed on observation and described as doing well the next 
day.  He was neurologically intact and returned to duty two 
days later.  The diagnosis was a concussion.  On a report of 
medical history completed in September 1976, prior to his 
discharge from service, the veteran checked yes to having a 
head injury, periods of unconsciousness, and dizziness or 
fainting spells, and checked no to having loss of memory or 
amnesia; and he noted that he was hospitalized for a head 
injury.  According to findings of a service examination 
performed at that time, a neurologic abnormality was not 
reported. 

Post service, VA and non-VA medical records and examination 
reports, dated from May 1991 to April 2007, are not referable 
to complaints or diagnoses of, or treatment for, residuals of 
a head injury.  

A September 1991 VA examination report indicates that cranial 
nerves 2 through 12 were intact, with no Romberg or Babinski 
(signs), normal deep tendon reflexes, normal gait, and intact 
sensory examination.  The pertinent assessment was a history 
of a head injury that was remote and asymptomatic. 

On October and December 1996 private patient information 
medical records, the veteran denied having seizures, 
blackouts, stroke, or neuritis.  

A February 2003 signed statement from S.N.L., M.D., describes 
the veteran's treatment for chronic pain due to two separate 
work injuries in 2001 and 2002. 

A March 2003 VA medical record indicates that the veteran was 
examined in the outpatient clinic at which time he reported 
having a lump over the back of his right head.

A June 2003 record indicates that the SSA found the veteran 
to be totally disabled and entitled to disability benefits as 
of June 2002.  The veteran was held to be unable to work due 
to disorders of the back (discogenic and degenerative).

During his March 2006 Board hearing, the veteran said that, 
while in service, he slipped and fell in the shower that 
caused him to hit his head, lose consciousness, and be 
hospitalized.  He still had a noticeable knot in the back of 
his head from the accident (see March 2006 hearing 
transcript, page 12).  He was hospitalized and confined to 
bed rest for several weeks.  Aside from the lump on his head, 
the veteran experienced neck pain for which he underwent an 
injection that improved his range of motion and eased the 
pain.  His representative suggested that the veteran also had 
dizziness-apparently attributable to the head injury in 
service (Id. at 13).    

In April 2007, the veteran underwent VA neurological 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  It was 
noted that approximately 30 years earlier while in service, 
the veteran slipped in shower and hit his head that caused 
him to lose consciousness.  The veteran recalled awakening in 
the hospital and having great neck pain.  He was subsequently 
placed in cervical traction for several weeks that was later 
removed but did not completely resolve his neck pain.  The 
veteran complained of persistent neck pain since his injury 
in service and denied any type of upper or lower extremity 
weakness or bowel or bladder dysfunction.  Upon clinical 
examination and review of x-rays of the veteran's cervical 
spine, the VA examiner diagnosed diffuse cervical spondylosis 
that resulted in cervical stenosis at C4-C5 and C5-C6, and 
manifested as axial discogenic mechanical neck pain.  In the 
VA examiner's opinion, it was highly likely that the veteran 
sustained a disk injury, likely a disk herniation, in his 
fall while on active duty.  The VA examiner reported no 
neurological findings and no progressive weakness.  The 
veteran's diagnosis was diffuse cervical spondylosis 
manifested clinically as axial discogenic neck pain, with no 
component of radiculopathy or myelopathy.

An August 2007 memorandum in the file is to the effect that a 
RO employee clarified with the April 2007 VA examiner that 
there were no neurological findings or abnormalities of the 
upper extremities related to the veteran's neck disorder or 
findings of a residual head injury.  It was also noted that 
the veteran did not complain of headaches.

The veteran has contended that service connection should be 
granted for residuals of a head injury.  Although service 
medical records show he sustained a head injury in service, 
the record otherwise demonstrates that no residuals of a head 
injury were found in service or on separation from service.  
Moreover, on VA examinations after the veteran's separation 
from service, there was no showing that the veteran had 
residuals of a head injury.  In fact, in September 1991, a VA 
examiner diagnosed a history of a head injury that was remote 
and asymptomatic and, in April 2007, a VA examiner reported 
no neurological findings.  In August 2007 a RO employee noted 
that the recent VA examiner found no residuals of a head 
injury and said that the veteran did not complain of 
headaches.  Furthermore, the veteran has submitted no 
evidence to show that he currently has residuals of a head 
injury.  Although, in his oral and written statements in 
support of his claim, the veteran reported having residuals 
of a head injury that he attributed to service, no medical 
opinion or other medical evidence showing that the veteran 
currently has residuals of a head injury has been presented.  
Rabideau v. Derwiniski, 2 Vet. App. at 143.

The Board notes that the veteran's representative, in his 
February 2008 written statement, said that the veteran 
experienced dizziness, that the representative would 
evidently have the Board believe is a residual of a head 
injury.  However, in September 1991, a VA examiner diagnosed 
a history of head injury that was asymptomatic and, in April 
2007, another VA examiner expressly reported no neurological 
findings.  The Board findings these competent and objective 
medical opinions more probative that the representative's 
unsubstantiated assertion.

Neither the veteran nor his representative meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting their own statements, because 
as a layperson neither the veteran nor his representative is 
not competent to offer medical opinions.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus his statements regarding causation are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  There is no evidence showing, and the veteran and 
his representative do not assert, that they have had 
sufficient medical training to provide competent medical 
evidence as to the etiology of the veteran's claimed 
residuals of a head injury.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed residuals of a head injury.  The 
preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
residuals of a head injury.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of a head injury is not warranted.


ORDER

Service connection for residuals of a head injury is denied.


REMAND

As noted above, an August 2007 rating decision granted 
service connection for cervical stenosis that was awarded a 
20 percent disability evaluation.  In his February 2008 
written statement, the veteran's service representative noted 
the veteran's complaints of dizziness and said "[w]e would 
like the Board to consider that this claim may also be 
considered a claim for increased rating for the veteran's 
cervical spine condition, the symtoms of which may very 
easily involve the head".  The representative further 
asserted that the August 2007 "rating incorporates the 
veteran's limitation of motion, but fails to address his pain 
and dizziness."  It is requested that the Board consider 
this when readjudicating the claim.

The Board construes the veteran's representative's February 
2008 written statement as a timely notice of disagreement 
(NOD) with the claim for an initial rating in excess of 20 
percent for cervical stenosis.  Accordingly, the Board is 
required to remand this issue to the RO/AMC for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (NOD initiates review by the Board of the RO's 
denial of the claim, and bestows jurisdiction on the Court, 
so the Board must remand such issue to the RO, for issuance 
of a statement of the case.).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of 
the case regarding the issue of 
entitlement to an initial rating in 
excess of 20 percent for cervical 
stenosis.  Then, if, and only if, the 
veteran completes his appeal by filing 
a timely substantive appeal as to this 
issue, should this claim be returned to 
the Board.  If a timely substantive 
appeal is not filed, the matter should 
be closed by the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
 






 Department of Veterans Affairs


